Exhibit 10.2

AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

This Amendment to Registration Rights Agreement, dated as of November 7, 2006,
shall serve to amend the Registration Rights Agreement, dated as of August 8,
2006 (as amended, the “Agreement”), by and among Protocall Technologies
Incorporated, a Nevada corporation, with its headquarters located at 47 Mall
Drive, Commack, New York 11725, and each of the Initial Investors set forth in
the Agreement. Capitalized terms used herein shall be as defined in the
Agreement.

1.            Notwithstanding anything in the Agreement to the contrary, the
“Filing Date” shall be November 17, 2006.

2.            Notwithstanding anything in the Agreement to the contrary, the
“Effectiveness Deadline” shall be January 5, 2007.

3.            Notwithstanding anything in the Agreement to the contrary, the
Company will register for resale in the Registration Statement (as defined in
the Agreement) an aggregate of 22,000,000 shares, which shares shall be
allocated to each Investor (as defined in the Agreement) on a pro rata basis,
with additional shares to be registered by the Company on subsequent
Registration Statements as soon as practicable following the receipt of a demand
for registration therefor executed by a majority-in-interest of the Investors.

 

4.

All other provisions of the Agreement shall remain in full force and effect.

 

[Signature Pages Follow]

 

 


--------------------------------------------------------------------------------



 

 

ACCEPTED AND AGREED:

PROTOCALL TECHNOLOGIES INCORPORATED

By: /s/ Bruce Newman                                          
                  

 

Bruce Newman

 

 

Chief Executive Officer

 

 

AJW PARTNERS, LLC

By: SMS Group, LLC

By: /s/ Corey S. Ribotsky                                          
              

 

Corey S. Ribotsky

 

Manager

 

 

 

AJW OFFSHORE, LTD.

By: First Street Manager II, LLC

By: /s/ Corey S. Ribotsky                                          
              

 

Corey S. Ribotsky

 

Manager

 

 

 

AJW QUALIFIED PARTNERS, LLC

By: AJW Manager, LLC

By:/s/ Corey S. Ribotsky                                          
                                      

 

Corey S. Ribotsky

 

Manager

 

 

 

NEW MILLENNIUM CAPITAL

PARTNERS II, LLC

By: First Street Manager II, LLC

By: /s/ Corey S. Ribotsky                                          
              

 

Corey S. Ribotsky

 

Manager

 

 

 

2

 

 


--------------------------------------------------------------------------------



 

 

HARBORVIEW MASTER FUND, LP

By: /s/ Jonno Elliot                                          
                        

 

Name:

Jonno Elliot

 

Title:

Manager

 

 

By: /s/ Peter Cooper                                          
                      

 

Name:

Peter Cooper

 

Title:

Manager

 

 

 

PLATINUM PARTNERS LONG TERM GROWTH FUND V

By: /s/ Mark Nordlicht                                          
                  

 

Name:

Mark Nordlicht

 

 

Title:

General Manager

 

 

MONARCH CAPITAL FUND LTD.

By: /s/ Jonno Elliot                                          
                        

 

Name:

Jonno Elliot

 

Title:

Manager

 

 

By: /s/ Peter Cooper                                          
                      

 

Name:

Peter Cooper

 

Title:

Manager

 

 

 

 

3

 

 

 